          Case 1:21-cv-00487-JMF Document 105 Filed 04/12/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
WILLIS RE INC., et al.,                                                :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     21-CV-487 (JMF)
                  -v-                                                  :
                                                                       :   ORDER ESTABLISHING
PAUL HERRIOTT,                                                         :    REMOTE HEARING
                                                                       :      PROCEDURES
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        This action is scheduled for a remote hearing on Plaintiffs’ contempt motion to begin on

April 15, 2021, at 9:30 a.m. Pursuant to Rule 43(a) of the Federal Rules of Civil Procedure and

the Standing Orders in this District concerning the current COVID-19 pandemic, the pandemic

provides good cause in compelling circumstances to allow this hearing to be conducted remotely

(from locations other than the courtroom) through the use of telephonic and videoconferencing

solutions. Accordingly, pursuant to this Order, and after due deliberation, this Court adopts the

following hearing procedures as appropriate safeguards for the hearing.

        IT IS HEREBY ORDERED THAT:

        1.       Prior Orders and Individual Practices. This Order shall supplement and not

supersede the Court’s (a) prior Orders setting hearing-related procedures and deadlines,

(b) Individual Rules and Practices, and (c) Emergency Individual Rules and Practices, all of

which remain in effect unless expressly stated herein to the contrary.

        2.       Telephonic and Videoconferencing Solutions. The hearing shall take place

using both telephonic and videoconferencing solutions as set forth herein. This hearing will be
         Case 1:21-cv-00487-JMF Document 105 Filed 04/12/21 Page 2 of 6




conducted entirely by remote means utilizing the platform identified by the Court (“Zoom”),

which will be hosted by the independent third-party vendor identified in the parties’ joint letter

of April 2, 2021. ECF No. 95. The public will be able to observe the hearing via an audio-only

dial-in number by calling 1-703-552-8058 with access code 231224. The Court shall provide

the Zoom link to the persons whom the parties identified as Zoom participants according to

paragraph 3 below. All counsel and witnesses to participate via Zoom shall participate in

appropriate pre-hearing testing of Zoom, including as may be directed by the Court. During the

course of the hearing, witnesses appearing via Zoom shall use the Zoom link provided by the

Court only at the time they are testifying.

       3.      Prior Notice of Intent to Zoom. The parties shall provide the Court with a list

of the names of all attorneys and witnesses who will attend the hearing via Zoom by no later

than two (2) business days before the hearing. For witnesses, the party offering the witness

shall be responsible for ensuring that the witness is given the appropriate Zoom link.

       4.      Exhibits Not Included in the Exhibit List. Any exhibit that the parties intend to

use at the hearing for any purpose other than solely for impeachment and that was not included

in the materials submitted in connection with Plaintiffs’ contempt motion must be submitted via

email by the offering party to the Court (at Furman_NYSDChambers@nysd.uscourts.gov) and

the other parties in .pdf or .xls format no later than two business days before the hearing.

The Court reserves judgment on whether any such exhibit may be used at the hearing.

       5.      Demonstratives. Any demonstrative that the parties intend to use at the hearing

that was not included in the materials submitted in connection with Plaintiffs’ contempt motion

must be submitted via email by the offering party to the Court (at Furman_NYSDChambers@

nysd.uscourts.gov) and the other parties in .pdf or .xls format no later than 9:00 am one




                                                 2
         Case 1:21-cv-00487-JMF Document 105 Filed 04/12/21 Page 3 of 6




business day before the witness is expected to testify. Any objections may be heard before

the witness takes the stand. The Court reserves judgment on whether any such demonstrative

may be used at the hearing.

       6.      Use of Exhibits at the Hearing: Hardcopies. Each party shall send the exhibits

that it intends to use as part of its direct examination of each adverse witness, or for cross-

examination of each witness, in the following manner. The Court will be provided via email, ex

parte, a folder containing electronic copies of the exhibits and bearing the witness’s name at

least two (2) days before the witness is called to testify. Opposing counsel will be sent two

sealed binders containing identical, hardcopy sets of the exhibits (the “witness binders”) two (2)

days before the witness is called to testify. At the same time, two (2) days before the witness

is called to testify, Opposing Counsel receive a third, identical sealed witness binder, which

they will then be responsible for delivering to their respective witness. If agreed to by the

parties for any particular witness, Counsel for the party that is conducting a direct examination

of an adverse witness or cross-examination of a witness may send the sealed binder directly to

that witness. Neither the witnesses nor Opposing Counsel shall unseal the witness binders and

review the exhibits prior to the Court instructing them to do so at the start of the witness’s

examination. In the event that counsel wishes to use as an exhibit during his or her examination

that has not been previously provided pursuant to the instructions set forth in this paragraph,

counsel shall notify the Court and opposing party as soon as practicable, and the matter shall be

addressed in conference on the morning of the day that the witness is to be called to testify.

       7.      Use of Exhibits at the Hearing: Electronic Copies. Notwithstanding

Paragraph 6 above, if agreed to by the parties for any particular witness, a party may instead

provide that witness and opposing counsel with a password-protected, electronic file of exhibits




                                                  3
            Case 1:21-cv-00487-JMF Document 105 Filed 04/12/21 Page 4 of 6




via email. A party’s distribution of such electronic file shall follow the same schedule set forth

in paragraph 6. Immediately prior to the commencement of the witness’s examination, the

examining party will provide opposing counsel and the witness with the password to access the

exhibits.

       8.       Exhibits Solely for Impeachment. Because cross-examination is fluid and its

contours cannot always be predicted, this Order is not intended to preclude a party from using an

exhibit for cross-examination purposes that was not provided pursuant to the instructions set

forth in paragraph 5 or 6 if that exhibit becomes relevant due to the testimony elicited during the

witness’s direct testimony (if the witness did not submit a declaration) or during the course of

cross-examination. Such exhibits will be first emailed to the Court and opposing counsel

immediately prior to being shown to the witness. Once approved by the Court, the exhibit may

then be published to the witness electronically.

       9.       Substantive Exhibits and Declarations in Lieu of Direct Testimony. The

parties shall email and/or mail the Declaration that they submitted in lieu of direct testimony to

the respective declarant, as well as any substantive exhibits cited in the Declaration, such that

they are delivered to the witnesses at least two (2) business days before the first day of the

hearing.

       10.      Witness Testimony. Rule 43(a) of the Federal Rules of Civil Procedure provides

that for “good cause in compelling circumstances,” a witness may be permitted to testify by

contemporaneous transmission from a location other than the courtroom. Having found that

good cause in compelling circumstances exist here due to the COVID-19 pandemic, any witness

called to testify at the hearing shall testify by contemporaneous transmission from a location

other than the Courtroom. All witnesses shall be sworn in over Zoom, and their testimony will




                                                   4
         Case 1:21-cv-00487-JMF Document 105 Filed 04/12/21 Page 5 of 6




have the same effect and bind themselves in the same manner as if they were sworn in by the

Court deputy in person in open court at the courthouse. The party that submitted an

affidavit/declaration for, or served a subpoena to testify on, a witness shall be responsible for

ensuring that the witness (a) has received the Zoom link from the Court; and (b) has been

registered with Zoom. No person may be present in the room where the witness testifies during

that witness’s testimony except for that witness’s counsel (if any), who may only interpose

lawful objections to questions posed by an examining attorney and may not communicate or

confer with the witness during the examination of that witness. No person may be in

communication with any witness during the witness’s examination except for the Court and the

examining attorneys on Zoom. No documents may be in the room where the witness testifies

during the witness’s examination except for the witness’s affidavit in lieu of direct testimony

and all exhibits that the parties submitted to the Court. The testifying witness and the party that

submitted the witness’s declaration (if any) shall be responsible for ensuring that the witness has

a stable audio and video connection throughout the witness’s examinations. Upon the third

occurrence of a loss of audio and/or video during the same witness’s examination, the Court will

consider adjourning the witness’s examination until the Court is assured that the witness’s audio

and video will function properly. In the event that there is an error or malfunction with remote

technology, the Court may order that the testimony proceed by dial-in using a telephone number

provided by the Court. Upon the conclusion of his or her testimony, the witness shall disconnect

from the link.

       11.       Courtroom Formalities. Although being conducted by use of telephonic and

videoconferencing solutions, the hearing constitutes a court proceeding, and any recording other

than the official court version is prohibited. No one may record images or sounds from any




                                                  5
         Case 1:21-cv-00487-JMF Document 105 Filed 04/12/21 Page 6 of 6




location. The formalities of a courtroom must be observed. When called to testify, a witness

must situate himself or herself in such a manner as to be able to view the video screen and be

seen by the Court.

       12.     Potential Change in Circumstances. This Order shall be subject to a material

change in circumstances that might arise, particularly with respect to the COVID-19 pandemic.

The parties may seek modifications of the procedures set forth for good cause shown.


       SO ORDERED.

Dated: April 12, 2021                               __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                6
